Citation Nr: 1420371	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-40 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1957 to January 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Phoenix, Arizona, Regional Office which, in pertinent part, denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  In August 2011, the Board denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2012, the Court granted the Parties' Joint Motion for Remand; vacated the August 2011 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In April 2013, the Board denied service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  The Veteran subsequently appealed to the Court.  

In January 2014, the Court granted the Parties' Joint Motion for Remand; vacated the April 2013 Board decision; and remanded the Veteran's appeal to the Board for additional action.  In March 2014, the Board advanced the Veteran's appeal on the docket on its own motion.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Upon resolution of reasonable doubt in his favor, the Veteran is found to have served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  
2. Type II diabetes mellitus was diagnosed following active service.  


CONCLUSION OF LAW

Type II diabetes mellitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for Type II diabetes mellitus claimed as the result of herbicide exposure.  Therefore, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection for Type II Diabetes Mellitus

The Veteran asserts that service connection for Type II diabetes mellitus is 

warranted as he was aboard an airplane which landed in the Republic of Vietnam in 1973 and therefore should be presumed to have been exposed to herbicides.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  The claimed disorder, Type II diabetes mellitus, is a "chronic disease" listed under38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Where a veteran was exposed to an herbicide agent during active military, naval, or air service, and Type II diabetes mellitus becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

An April 2001 VA treatment record states that the Veteran presented a history of diabetes mellitus since 1987.  The Veteran was diagnosed with Type II diabetes mellitus.  

In his September 2007 notice of disagreement, the Veteran stated that he "was aboard a C-123 that landed in the Republic of Vietnam" in 1973.  In a January 2008 written statement, the Veteran clarified that he was aboard the aircraft on a January 31, 1973, "space available flight" when it landed in the Republic of Vietnam and stayed on the ground for "30 to 40 minutes" before continuing on to Japan.  He stated that he was aboard the flight on his way home for 30 days' leave.  

Although his service personnel records do not establish his presence in the Republic of Vietnam, the Board finds that the Veteran's written statements as to having transited through the Republic of Vietnam, including a 30 to 40 minute period on the ground at the airport/airbase, to be both credible and consistent with the nature of his Air Force service.  
The Parties' 2013 Joint Motion for Remand directs that "if the Board finds that Appellant landed within the land borders of Vietnam on an airplane during the Vietnam era, even if Appellant never exited such airplane, the Board should apply the presumption of herbicide exposure pursuant to 38 C.F.R. § 3.307(a)(6)(iii)."  

The Board finds that the evidence in this case is in at least equipoise as to whether the Veteran was in the Republic of Vietnam.  In light of the cited provision in the Parties' 2013 Joint Motion for Remand with regard to this case and upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for Type II diabetes mellitus.  


ORDER

Service connection for Type II diabetes mellitus is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


